Citation Nr: 0903726	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  08-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability due to traumatic brain injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right foot disability.

3.  Entitlement to service connection for arthritis of the 
hands and arms.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left foot injury. 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1997 to May 
1997 and from July 1997 to May 1998.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which, in pertinent part, found that new and material 
evidence had not been submitted to reopen claims for 
entitlement to service connection for psychiatric and right 
foot disabilities, denied entitlement to service connection 
for arthritis of the hands and feet, and denied entitlement 
to a rating in excess of 10 percent for residuals of a left 
foot injury.  

In July 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a psychiatric disability due to traumatic 
brain injury is remanded to the RO via the Appeals Management 
Center and is addressed in the remand that follows the order 
section of this decision.


REMAND

In August 2008, subsequent to the issuance of the July 2008 
supplemental statement of the case (SSOC), additional 
evidence consisting of treatment records and examination 
reports from the Social Security Administration (SSA).  In 
November 2008, the Board asked the veteran whether he wanted 
to waive consideration of this evidence by the agency of 
original jurisdiction.  In January 2009, the veteran 
requested review of the additional evidence by the AOJ.  The 
veteran has a right to have the evidence considered by the 
AOJ.  38 C.F.R. § 20.1304(c) (2008).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

The AOJ should readjudicate the veteran's 
claims on appeal with consideration of all 
evidence, including that received since 
the July 2008 SSOC.  If the claim remains 
denied, the AOJ should issue another SSOC 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

